Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-15 have been submitted for examination
Claims 1-15 have been requested election/restriction requirement
Election/Restrictions



1.	Restriction to one of the following inventions are required under 35 U.S.C. 121:
I.	Claims (1-3) are drawn to An encoding method, comprising: obtaining K information bits, wherein K is a positive integer not less than 1; determining to-be-encoded bits, wherein the to-be-encoded bits comprise (K+P) bits, wherein the (K+P) bits comprise the K information bits and P check bits, wherein the K information bits correspond to K polarization channels, wherein the P check bits comprise T first-type check bits, wherein all the T first-type check bits are parity check (PC) bits, wherein reliability of a polarization channel corresponding to each of the T first-type check bits is greater than a minimum value of reliability of the K polarization channels, wherein both P and T are non-negative integers, and wherein T<P; and performing polar coding on the to-be-encoded bits to obtain encoded bits, wherein the (K+P) bits are in a one-to-one correspondence with (K+P) rows in a generator matrix of the encoded bits, wherein a minimum row weight of the (K+P) rows is W1, wherein a maximum row weight corresponding to the T first-type check bits is less than or equal to W2, wherein W2 represents a minimum value other than Wi in row weights of the (K+P) rows, and wherein both Wi and W2 are positive integers not less than 1.
	I.1	Claims (1-3) are classified in CPC H03M13/155.
An encoding method, comprising: obtaining K information bits, wherein K is a positive integer not less than 1; determining to-be-encoded bits, wherein the to-be-encoded bits comprise (K+P) bits, wherein the (K+P) bits comprise the K information bits and P check bits, wherein the K information bits correspond to K polarization channels, wherein the P check bits comprise f3 second-type check bits, wherein all the f3 second-type check bits are parity check LPC} bits, wherein reliability of polarization channels corresponding to the f3 second-type check bits is less than reliability of the K polarization channels, wherein f3 is a positive integer not less than 1, and wherein f3P; and performing polar coding on the to-be-encoded bits to obtain encoded bits.
II.1	Claims (4-7) are classified in CPC H03M13/155.

III.	Claims (8, 13-15) are drawn to An encoding method, comprising: obtaining K information bits, wherein K is a positive integer not less than 1; determining to-be-encoded bits, wherein the to-be-encoded bits comprise (K+P) bits, and wherein the (K+P) bits comprise the K information bits and P check bits; and performing polar coding on the to-be-encoded bits to obtain encoded bits, wherein: when M=48 and K=14, M is a quantity of remaining polarization channels in N polarization channels after puncturing or shortening, and M is less than N; and location sequence numbers of the P check bits comprise at least [50], [52], and [56]. and
	
Claims (9-12) are drawn to similar embodiment An encoding method, comprising: obtaining K information bits, wherein K is a positive integer not less than 1; determining to-be-encoded bits, wherein the to-be-encoded bits comprise (K+P) bits, and wherein the (K+P) bits comprise the K 
 
Iii.1	Claims (8, 13-15) and (9-12) are classified in CPC H03M13/155.

2.	The Examiner note that groups I and II and III are independent and distinct inventions that requires separate search strategy with different claim limitations.
	Inventions groups I and II and III are not related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope, and if it is shown that at least one subcombination is separately usable. 
	In the instant case, invention subcombination group I has separate utility that is operable that 
Comprises: P check bits comprise T first-type check bits, wherein all the T first-type check bits are parity check (PC) bits, wherein reliability of a polarization channel corresponding to each of the T first-type check bits is greater than a minimum value of reliability of the K polarization channels, wherein both P and T are non-negative integers, and wherein T<P; 

	Whereas, In the instant case, invention subcombination group II has separate utility that is 
	“the P check bits comprise f3 second-type check bits, wherein all the f3 second-type check bits are parity check LPC} bits, wherein reliability of polarization channels corresponding to the f3 second-type check bits is less than reliability of the K polarization channels, wherein f3 is a positive integer not less than 1,”



And, In the instant case, invention subcombination group III has separate utility that:
“when M=48 and K=14, M is a quantity of remaining polarization channels in N polarization channels after puncturing or shortening, and M is less than N; and location sequence numbers of the P check bits comprise at least [50], [52], and [56] / [44], [49], and [50].”.

3.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112